***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                   JERMAIN V. RICHARDS
                        (AC 43140)
                       Keller, Prescott and Bishop, Js.

                                   Syllabus

Convicted, after a jury trial, of the crime of murder, the defendant appealed.
    The victim, who had been the defendant’s long-term girlfriend, had last
    been seen in the company of the defendant by the defendant’s mother
    and, shortly thereafter, the victim’s cell phone stopped making and
    receiving any form of communication. One month after the victim’s
    disappearance, two of her limbs, which had been severed from her body
    using a sharp instrument, were discovered approximately 1.5 miles from
    the defendant’s residence, although her body has never been recovered.
    Prior to the victim’s disappearance, the defendant, a licensed practical
    nurse, had stated to an acquaintance, J, that, as a nurse, he knew how
    to get rid of someone. On appeal, the defendant claimed that there was
    insufficient evidence to support a murder conviction, specifically, that
    the state failed to prove the manner, means, place, cause, and time of
    death. He further claimed that the trial court erred in not giving a special
    credibility instruction with respect to the testimony of J, a cooperating
    witness, and that his right to due process was violated by his retrial
    because the state had twice failed to meet its burden of proof. Held:
1. The evidence presented at trial was sufficient to support the defendant’s
    conviction of murder: the jury reasonably could have inferred that the
    defendant intended to cause the victim’s death and did in fact cause
    her death as there was evidence presented that the defendant was
    controlling and domineering toward the victim, he had choked the victim
    one month before her disappearance, the victim had expressed a desire
    to end her relationship with him, the defendant made a statement that,
    as a nurse he knew how to get rid of someone, the victim had last been
    seen alive at the defendant’s residence, two of the victim’s severed limbs
    were discovered approximately 1.5 miles from the defendant’s residence,
    some of the victim’s personal belongings were discovered in a trash bag
    at the defendant’s residence, the bathtub, sink, and other plumbing
    materials had been removed from the defendant’s other residence, and
    the interior of the defendant’s car had been detailed shortly after the
    victim’s disappearance.
2. The trial court did not commit plain error in failing to give a special
    credibility instruction with respect to J’s testimony; although there are
    three categories of witnesses that require such an instruction, as set
    forth by our Supreme Court in State v. Diaz (302 Conn. 93), J did not
    fit into any of those categories, and the court gave both a general
    credibility instruction as well as a credibility instruction with regard to
    J, who was an individual with a criminal record on probation at the
    time of his testimony.
3. The defendant could not prevail on his claim that the state’s decision to
    prosecute him for a third time after his two previous trials had ended
    in mistrials violated his right to due process; a mistrial that has been
    declared following a hung jury does not terminate original jeopardy and,
    therefore, a subsequent trial does not violate the prohibition against
    double jeopardy.
      Argued November 19, 2019—officially released March 10, 2020

                             Procedural History

   Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of Fairfield and tried to the jury
before E. Richards, J.; verdict and judgment of guilty,
from which the defendant appealed. Affirmed.
   Norman A. Pattis, for the appellant (defendant).
  Kathryn W. Bare, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, Joseph T. Corradino, senior assistant state’s attor-
ney, and Ann F. Lawlor, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   BISHOP, J.The defendant, Jermain V. Richards,
appeals from the judgment of conviction, rendered after
a third jury trial, of murder in violation of General Stat-
utes § 53a-54a (1).1 On appeal, the defendant claims
that (1) there was insufficient evidence to support a
conviction and (2) the court erred in not giving a special
credibility instruction applicable to the testimony of a
cooperating witness.2 We affirm the judgment of the
trial court.
  The jury reasonably could have found the following
facts. In April, 2013, the victim was a sophomore at
Eastern Connecticut State University (ECSU). At that
time, she had been dating the defendant, who was ten
years her senior, since she was in high school. The
victim often stayed with her grandmother, especially
on the weekends, at her grandmother’s house in West
Haven. At the time of the victim’s disappearance, the
defendant resided in the basement area of his mother’s
house at 115 Beardsley Park Terrace in Bridgeport;
however, he also owned a two-family housing unit at
1719 Hubbell Avenue in Ansonia. The defendant rented
out the second floor unit of the Ansonia property.
   In the days following April 20, 2013, after the victim
had failed to respond to various phone calls and text
messages and after she had failed to attend her classes,
the ECSU Department of Public Safety commenced a
missing person investigation with the assistance of the
Connecticut State Police. Over the course of that inves-
tigation and in order to ascertain the victim’s where-
abouts, approximately forty-five investigators con-
ducted 400 interviews, executed nineteen search
warrants, and searched more than twenty-five different
locations. The defendant became a person of interest
on or about April 26, 2013, when the police learned that
he was the last person to have been with the victim.
Police suspicion of the defendant’s involvement in the
victim’s disappearance heightened upon learning more
about the nature of the relationship between the victim
and the defendant, including events that transpired in
the months leading up to her disappearance. Those
events tended to show that the defendant was seeking
to control the victim to the extent that, at times, he
stalked her when she sought to go out without informing
him of her whereabouts and, over the months leading
up to the victim’s disappearance, he had become
increasingly violent toward her.
   Specifically, prior to her disappearance, and through-
out the course of her relationship with the defendant,
the victim was constantly on her phone texting or speak-
ing with the defendant, even while she was spending
time with her family and friends. The victim’s sister,
Chaharrez Landell,3 described the defendant as posses-
sive, obsessive, controlling, and manipulative because
he always had to know where she was, with whom,
and what she was doing. If, and when, the defendant
was unable to connect with the victim, he would contact
her friends, Chaharrez, and her brother-in-law, Dumar
Landell, to ascertain her activities and location. Once,
the defendant went so far as to call Dumar, after speak-
ing to Chaharrez, to confirm the veracity of Chaharrez’
answers with regard to the victim’s whereabouts, and
he explained to Dumar that ‘‘[w]e can’t trust these
bitches.’’
  Additionally, in the year prior to her disappearance,
there were three separate instances in which the defen-
dant either showed up uninvited to the location where
the victim was or the defendant was spotted waiting for
the victim, without prior communication or permission.
More specifically, one night when the victim, Chaharrez,
and Dumar were coming back from a club in Bridgeport
and were heading for her grandmother’s home in West
Haven, they discovered the defendant parked on a hill
near the home. Prior to their arrival, the victim had
ignored phone calls from the defendant or directed
them to her voicemail. When the victim saw the defen-
dant’s car, she instructed Dumar to keep driving while
she ducked down in her seat to avoid being seen. All
three of them waited around the corner for a few hours
until they saw that the defendant was no longer in
the area.
   On another occasion, the victim, Chaharrez, and
Dumar, again, were returning from a club in Bridgeport
when they stopped at a restaurant to use the restroom.
When the victim came out of the restaurant, she spotted
the defendant in the parking lot and immediately went
to talk with him for a few minutes before returning to
Chaharrez and Dumar in order to go back to ECSU.
Prior to that interaction, the defendant was not invited
by the victim to join her, nor had the victim shared
with the defendant where she intended to be. On
another night, when the victim was staying with Chahar-
rez and Dumar in their Waterbury apartment, the fire
alarm went off, requiring immediate evacuation of the
building. Once outside, Dumar, Chaharrez, and the vic-
tim were surprised to discover that the defendant was
also outside, without having previously made his pres-
ence known to the victim.
   In March, 2013, approximately one month before the
victim’s disappearance, she called Chaharrez asking for
a ride from a house in Norwalk, where she was staying
with the defendant. Chaharrez stated that the victim
was frantic, scared, and spoke in a whisper. The victim
told Chaharrez that she and the defendant had gotten
into an argument during which the defendant choked
her. The victim said that the defendant had put her in
a headlock, thrown her on the bed, and tried to suffocate
her. Additionally, the victim told Chaharrez that she
could not breathe and she implored her to come and
pick her up immediately. Chaharrez further testified
that, once she and her husband arrived, the victim snuck
out of the house while the defendant was asleep, got
her belongings out of the trunk of the defendant’s car,
and got into Chaharrez’ car where she presented as
upset, crying, and relieved to have been picked up. Once
in the car, the victim said that she did not want to be
in a relationship with the defendant anymore, but did
not know how to break up with him. Chaharrez stated
that this incident was not reported to the police and
that, even though the victim lived with her for the
remainder of the school break, she saw the victim in
the company of the defendant just three days after this
incident and learned that the defendant had purchased
new clothes for the victim and groceries to bring back
to school.
   At a point in time close to the choking incident, the
defendant purchased a car from a former high school
acquaintance, Jevene Wright. Upon returning to pick
up license plates for his new car, the defendant confided
in Wright that the victim had cheated on him and broken
up with him using Facebook.4 The defendant also told
Wright that the victim ‘‘doesn’t know who she’s messing
with, you know, I’m a nurse and I’ll get rid of her.’’ At
a later date, shortly before the victim’s disappearance,
the defendant and Wright spoke over the phone, during
which the defendant admitted that he had choked the
victim because he was ‘‘upset’’ at the time. Later, the
victim told Chaharrez and Dumar that she was looking
to end her relationship with the defendant, but did not
know how to do it.
  On April 20, 2013, the victim was scheduled to attend
a luncheon with one of the ECSU organizations for
which she was the secretary. The victim, however,
informed friends and colleagues that she would be
unable to attend because she needed to go home to her
grandmother. Video surveillance footage revealed that
the victim exited her campus residence hall at or about
12:25 p.m. on April 20, 2013, and, shortly thereafter,
entered the defendant’s car to leave campus. The defen-
dant’s mother, Leonie McQueen, said she encountered
the victim, in the company of the defendant, briefly at
her Bridgeport residence at or about 2:15 p.m. on April,
20, 2013, while she was getting ready for work. The
victim was never again seen alive.
   After the victim was reported missing and the search
for her had commenced the week following April 20,
2013, police made several discoveries that culminated
in the defendant’s arrest and subsequent prosecution.
First, the police learned that the defendant failed to
report for his shift at work on Sunday, April 21, 2013,
from 3 to 11 p.m., but made it to his second shift, that
same day, beginning at 11 p.m. Second, the state police’s
K9 unit discovered human remains, in the form of an
arm and a leg, approximately 1.5 miles from the defen-
dant’s Bridgeport residence. The DNA of both limbs
matched the DNA from the victim’s toothbrush, which
was obtained from her ECSU residence. Third, the
defendant was a licensed practical nurse, and the two
medical examiners determined that the limbs were
removed postmortem, by the use of a sharp instrument.5
Fourth, the defendant’s 2009 Nissan was searched and
seized on April 26, 2013, and, when examined, the inte-
rior of the car appeared to the police to have been
recently detailed. Fifth, cellular site location informa-
tion analysis revealed that the victim’s phone last con-
nected to a tower closest to the defendant’s Bridgeport
residence at or around 4:02 p.m. on April 20, 2013,
reasonably creating the inference that either the phone
had been turned off or discarded at around that time
on the same date as her disappearance. Sixth, the police
searched both the defendant’s Bridgeport and Ansonia
residences. At the Ansonia residence, in the unit belong-
ing to the defendant, the police discovered that the
bathroom was under construction and the sink, bathtub,
and other plumbing materials were missing. Lastly, in
the Bridgeport residence, the police found the victim’s
birth control prescription and her gold necklace in a
black garbage bag in the basement next to the washer
and dryer.6
  The defendant was arrested on May 18, 2013, for
murder. He entered a plea of not guilty and subsequently
was tried by a jury. The first two trials resulted in hung
juries; thus, the court declared mistrials in each trial.
The state’s attorney’s office elected to prosecute the
defendant a third time and, at the conclusion of the
jury trial, the defendant was found guilty. This appeal
followed. Additional facts will be set forth as necessary.
                             I
   The defendant first claims that there was insufficient
evidence to support a murder conviction.7 More specifi-
cally, he argues that the state failed to prove the manner,
means, place, cause, and time of death and, as a result,
the jury convicted him on the basis of speculation rather
than by proof beyond a reasonable doubt. Additionally,
the defendant contends that the inferences apparently
drawn by the jury were unreasonable because the state
failed to prove any criminal acts committed by the
defendant or that he intended to commit such acts. In
response, the state argues that the cumulative effect of
all the evidence and inferences reasonably to be drawn
from it established beyond a reasonable doubt that the
defendant intended to cause the death of the victim
and that he did, in fact, cause the victim’s death.
   We begin our analysis by setting forth the well settled
standard of review applicable to a sufficiency of the
evidence claim, wherein we apply a two part test. ‘‘First,
we construe the evidence in the light most favorable
to sustaining the verdict. Second, we determine whether
upon the facts so construed and the inferences reason-
ably drawn therefrom the [jury] reasonably could have
concluded that the cumulative force of the evidence
established guilt beyond a reasonable doubt . . . .
This court cannot substitute its own judgment for that
of the jury if there is sufficient evidence to support the
jury’s verdict. . . .
   ‘‘[T]he jury must find every element proven beyond
a reasonable doubt in order to find the defendant guilty
of the charged offense, [but] each of the basic and
inferred facts underlying those conclusions need not
be proved beyond a reasonable doubt. . . . If it is rea-
sonable and logical for the jury to conclude that a basic
fact or an inferred fact is true, the jury is permitted to
consider the fact proven and may consider it in combi-
nation with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact . . . but the cumulative impact of
a multitude of facts which establishes guilt in a case
involving substantial circumstantial evidence. . . . In
evaluating evidence, the [jury] is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [jury] may draw
whatever inferences from the evidence or facts estab-
lished by the evidence [that] it deems to be reasonable
and logical.’’ (Citation omitted; internal quotation marks
omitted.) State v. Leniart, 166 Conn. App. 142, 169–70,
140 A.3d 1026 (2016), rev’d in part on other grounds,
333 Conn. 88, 93, 215 A.3d 1104 (2019).
   Additionally, given the nature of this appeal, it is
important to underscore that there is a fine line between
the making of reasonable inferences and engaging in
speculation—the jury is allowed only to do the former.
See, e.g., Curran v. Kroll, 303 Conn. 845, 857, 37 A.3d
700 (2012). ‘‘However, [t]he line between permissible
inference and impermissible speculation is not always
easy to discern. When we infer, we derive a conclusion
from proven facts because such considerations as expe-
rience, or history, or science have demonstrated that
there is a likely correlation between those facts and the
conclusion. If that correlation is sufficiently compelling,
the inference is reasonable. But if the correlation
between the facts and the conclusion is slight, or if a
different conclusion is more closely correlated with the
facts than the chosen conclusion, the inference is less
reasonable. At some point, the link between the facts
and the conclusion becomes so tenuous that we call it
speculation. When that point is reached is, frankly, a
matter of judgment. . . .
  ‘‘[P]roof of a material fact by inference from circum-
stantial evidence need not be so conclusive as to
exclude every other hypothesis. It is sufficient if the
evidence produces in the mind of the trier a reasonable
belief in the probability of the existence of the material
fact. . . . Thus, in determining whether the evidence
supports a particular inference, we ask whether that
inference is so unreasonable as to be unjustifiable. . . .
In other words, an inference need not be compelled by
the evidence; rather, the evidence need only be reason-
ably susceptible of such an inference.’’ (Internal quota-
tion marks omitted.) Id.
   ‘‘Finally, on appeal, we do not ask whether there is
a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence that
supports the jury’s verdict of guilty.’’ (Internal quotation
marks omitted.) State v. Leniart, supra, 166 Conn.
App. 170.
  Section 53a-54a provides in relevant part: ‘‘(a) A per-
son is guilty of murder when, with intent to cause the
death of another person, he causes the death of such
person or of a third person . . . .’’ Thus, in order for
the defendant to have been found guilty of murder, the
jury needed to have concluded beyond a reasonable
doubt that (1) he had the intent to cause the death of
the victim and (2) that he did, in fact, cause her death.
General Statutes § 53a-54a (a). We address each ele-
ment in turn.
                             A
   ‘‘The specific intent to kill is an essential element of
the crime of murder. . . . To act intentionally, the
defendant must have had the conscious objective to
cause the death of the victim. . . . Intent is generally
proven by circumstantial evidence because direct evi-
dence of the accused’s state of mind is rarely available.
. . . Therefore, intent is often inferred from conduct
. . . and from the cumulative effect of the circumstan-
tial evidence and the rational inferences drawn there-
from. . . . This does not require that each subordinate
conclusion established by or inferred from evidence,
or even from other inferences, be proved beyond a
reasonable doubt . . . because this court has held that
a jury’s factual inferences that support a guilty verdict
need only be reasonable. . . . An intent to cause death
may be inferred from circumstantial evidence such as
the type of weapon used, the manner in which it was
used, the type of wound inflicted and the events leading
to and immediately following the death.’’ (Citations
omitted; emphasis added; internal quotation marks
omitted.) State v. White, 127 Conn. App. 846, 851–52,
17 A.3d 72, cert. denied, 302 Conn. 911, 27 A.3d 371
(2011). ‘‘Furthermore, it is a permissible, albeit not a
necessary or mandatory, inference that a defendant
intended the natural consequences of his voluntary con-
duct. . . . In addition, intent to kill may be inferred
from evidence that the defendant had a motive to kill.’’
(Internal quotation marks omitted.) State v. Otto, 305
Conn. 51, 67, 43 A.3d 629 (2012).
   Moreover, a jury is permitted ‘‘to posit a chain of
inferences, each link of which may depend for its valid-
ity on the validity of the prior link in the chain. That
is essentially what circumstantial evidence means, how-
ever, and it is what our case law generally permits.’’
State v. Sivri, 231 Conn. 115, 130–31, 646 A.2d 169
(1994).
   We conduct our analysis in a manner similar to that
of our Supreme Court in Otto, by recognizing the defen-
dant’s contention that there are pieces of evidence
absent from this case that have existed in other cases
with regard to supporting an inference of an intent to
kill. Just as in Otto, in the case at hand, ‘‘there was no
evidence of the cause and manner of death or the spe-
cific type of wound inflicted on the victim’’ that led to
her death. State v. Otto, supra, 305 Conn. 67. Neverthe-
less, we conclude that there was sufficient evidence
presented to the jury that the defendant had the specific
intent necessary to support a conviction of murder.
   The jury heard testimony regarding domestic vio-
lence from Duane de Four, a consultant who does vio-
lence prevention and education work, focusing on dat-
ing violence, sexual assault, harassment, and stalking.
Without making specific references to the present case,
he testified that the elements involved in dating violence
include the recurring tendencies of an abusive partner.
According to de Four, dating violence usually involves
one person ‘‘trying to establish power and control [and]
dominance over another person in that relationship
. . . .’’ When asked to elaborate, de Four testified that
‘‘somebody who is trying to establish power and control
over their partner might do things like try and control
who they see, who they spend time with . . . and that’s
often present[ed] in the form of jealousy. . . . [S]talk-
ing is often a part of that as well. Stalking . . . is a
very common part of abusive relationships where the
stalking is used to create fear in the victim. So the
perpetrator of that violence is . . . doing whatever,
whether that’s some sort of online stalking or following
the person where they live, where they work, that sort
of thing to make them feel feared and, you know, that
this other person has some control over me. You know,
then, of course, physical violence . . . .’’
  He explained in depth the common stages in which
dating violence occurs. He described the ‘‘cycle of
abuse’’—where the relationship may alternate between
honeymoon phases and incidents of abuse, with the
abuse increasing in severity, perhaps starting with ver-
bal attacks and attitudes of disparagement but, in time,
intensifying to include physical violence. He indicated
that, in an abusive relationship, violence starts off as
something like name-calling and then spirals into some-
thing that ‘‘gets more and more violent, whether that’s
physically or emotionally . . . it might become longer
lasting or more intense’’ and then returns to the honey-
moon phase. According to de Four, victims of abusive
relationships attempt to leave the relationship several
times ‘‘before being able to leave for good. And . . .
once that person leaves, we see, often times, that’s
where violence gets . . . ramped up . . . .’’ This testi-
mony, from an expert in domestic violence with insight
into how verbal abuse may escalate into physical vio-
lence, reasonably set the stage for the jury to piece
together and put into context the state’s evidence
regarding the course of the abusive relationship
between the defendant and the victim, particularly as
it related to its history of increasing abuse and the
victim’s alternating attempts to break free of the defen-
dant intermixed with resumptions of their relationship.
   There was testimony from multiple witnesses, which
the jury could have credited, to support the inference
and, thus, the conclusion that the defendant intended
to cause the victim’s death. At the beginning of trial, the
jury heard evidence that the defendant was constantly
reaching out to the victim to ascertain her location and,
when he was not satisfied with the information that he
had received, he would seek information from friends
and family members of the victim. Additionally, prior
to the victim’s disappearance, there were at least three
instances in which the defendant appeared, uninvited,
in places where the victim was located, or places to
which she was en route. From this evidence, the jury
reasonably could have inferred that the defendant was
controlling, domineering, and always needed to know
the victim’s whereabouts. Indeed, the evidence suggests
that the defendant intended to exercise a form of ulti-
mate control over the victim by causing her death.
   Additionally, three witnesses testified regarding an
incident that occurred one month prior to the victim’s
disappearance, in which the defendant choked and
threw the victim. The victim’s sister, Chaharrez, and
brother-in-law, Dumar, both testified about having to
drive, in the middle of the night, to pick up the victim
because she had just been choked by the defendant
while they were in the midst of an argument. Wright
testified, as well, that the defendant admitted to him
that he choked the victim and when Wright asked why,
the defendant explained that he did it because he was
‘‘upset.’’ Such conduct, in and of itself, can be consid-
ered to be evidence of intent to commit murder. See,
e.g., State v. Edwards, 247 Conn. 318, 322, 721 A.2d 519
(1998) (arguments between defendant and victim can
be evidence that defendant intended to cause vic-
tim’s death).
  Prior to her disappearance, the victim had expressed
to Chaharrez and Dumar that she wanted to break up
with the defendant. Additionally, according to Wright,
the defendant told him that the victim had cheated on
him and broken up with him through Facebook. In
that same conversation, the defendant professed that,
because he was a nurse, he knew how to ‘‘get rid of
her.’’ The defendant’s statement reasonably would have
allowed the jury to infer that he made the decision to
kill the victim because his comment insinuated that he
had thought previously about how he would use his
medical training to, in fact, murder her. The inference
of the defendant’s plan to kill was bolstered by evidence
that, after the victim’s disappearance, the police found
the victim’s left arm and left leg, severed from her body,
approximately 1.5 miles from the defendant’s residence
in Bridgeport. Testimony also revealed that the victim’s
limbs had been severed using a sharp instrument. The
defendant’s statements to Wright, in conjunction with
the fact that pieces of her dismembered body, which
were severed with a sharp device, were later found in
close proximity to the defendant’s home after he had
admitted that the victim broke up with him, allowed
the jury to reasonably infer the defendant’s intent to
murder the victim. See, e.g., State v. Crafts, 226 Conn.
237, 251, 627 A.2d 877 (1993) (evidence of prearranged
plan to kill victim and conceal her remains deemed
sufficient evidence of intent).
    The jury also heard evidence that the victim was last
seen alive on the ECSU campus next to the defendant’s
car around noon and then, a few hours later, was last
seen with the defendant by the defendant’s mother at
or about 2:15 p.m. on April 20, 2013, shortly before the
victim disappeared. Additionally, the jury learned that
the victim’s cell phone stopped making and receiving
any form of communication after 4 p.m., less than two
hours after she was seen with the defendant. Thereafter,
the victim was never seen or heard from again, until
two of her severed limbs were found one month later.
Based on this information, it would have been reason-
able for the jury to infer that the victim, who had repeat-
edly stated her desire to break up with the defendant,
attempted to break up with the defendant on April 20,
2013, and, as a result, the defendant, in light of his
controlling nature, had a motive to kill her, and thus
exercised the ultimate form of control over her. See
State v. Gary, 273 Conn. 393, 407, 869 A.2d 1236 (2005)
(‘‘Intent to cause death may be inferred from . . .
events leading to . . . the death. . . . In addition,
intent to kill may be inferred from evidence that the
defendant had a motive to kill.’’ (Citation omitted; inter-
nal quotation marks omitted.)).
   Finally, there were several pieces of physical evi-
dence, or lack thereof, which would have enabled the
jury to reasonably infer an intent to commit murder.
As noted, pursuant to various warrants, the police
searched the defendant’s car and his residences in Anso-
nia and Bridgeport. During the search of the car, the
police obtained DNA evidence belonging to the victim
from the seat cushion, which, by itself, is not itself a
remarkable finding because the victim had been known
to travel in the defendant’s car. More significantly
though, the investigating officers noted that the car
appeared to have been detailed. With regard to the
search of the Ansonia residence, the police discovered
that the bathroom had been ripped apart and was miss-
ing a bathtub, sink, and other plumbing materials. As
a result of the search of his Bridgeport residence, the
police found the victim’s birth control prescription and
her gold necklace in a black garbage bag in the defen-
dant’s basement. In Otto, our Supreme Court concluded
that the defendant’s attempt to clean and demolish the
locations associated with the murder was evidence of
the defendant’s consciousness of guilt and that such
‘‘consciousness of guilt evidence [is] part of the evi-
dence from which a jury may draw an inference of an
intent to kill.’’ State v. Otto, supra, 305 Conn. 73.
  On the basis of the foregoing evidence, and because
the victim was last seen alive at the defendant’s resi-
dence after leaving the ECSU campus in his car, it
would have been reasonable for the jury to infer that
the defendant intended to kill the victim and then took
a series of steps to cover up any evidence that would
connect him to her disappearance and murder. We con-
clude that because these inferences are not so unrea-
sonable as to be unjustifiable, they are more than mere
speculation or conjecture and, therefore, cross over
the proverbial line as reasonable inferences drawn by
the jury.
                            B
  During oral argument before this court, counsel for
the defendant repeatedly asserted that there was no
evidence to show the cause of death, meaning that the
state failed to prove beyond a reasonable doubt that
the defendant caused the death of the victim. As our
precedent makes clear, however, ‘‘proof of death by
criminal means or proof of the exact cause of death is
not required’’ to show that the defendant caused the
death of the victim. State v. Wargo, 53 Conn. App. 747,
766, 731 A.2d 768 (1999), aff’d, 255 Conn. 113, 763 A.2d
1 (2000). Additionally, ‘‘[t]he state does not have to
connect a weapon directly to the defendant and the
crime.’’ (Internal quotation marks omitted.) State v. Tor-
res, 168 Conn. App. 611, 621–22, 148 A.3d 238 (2016),
cert. granted in part on other grounds, 325 Conn. 919,
163 A.3d 618 (2017).
   ‘‘Causation is an essential element of the crime of
murder. . . . In order for legal causation to exist in a
criminal prosecution, the state must prove beyond a
reasonable doubt that the defendant was both the cause
in fact, or actual cause, as well as the proximate cause
of the victim’s injuries. . . . In order that conduct be
the actual cause of a particular result it is almost always
sufficient that the result would not have happened in
the absence of the conduct; or, putting it another way,
that but for the antecedent conduct the result would not
have occurred.’’ (Citations omitted; internal quotation
marks omitted.) State v. Guess, 44 Conn. App. 790,
797–98, 692 A.2d 849 (1997), aff’d, 244 Conn. 761, 715
A.2d 643 (1998).
   ‘‘Proximate cause in the criminal law does not neces-
sarily mean the last act of cause, or the act in point of
time nearest to death. The concept of proximate cause
incorporates the notion that an accused may be charged
with a criminal offense even though his acts were not
the immediate cause of death. An act or omission to
act is the proximate cause of death when it substantially
and materially contributes, in a natural and continuous
sequence, unbroken by an efficient, intervening cause,
to the resulting death. It is the cause without which the
death would not have occurred and the predominating
cause, the substantial factor, from which death follows
as a natural, direct and immediate consequence.’’
(Emphasis in original; internal quotation marks omit-
ted.) Id., 800. In short, ‘‘the defendant’s conduct must
contribute substantially and materially, in a direct man-
ner, to the victim’s injuries; and . . . the defendant’s
conduct cannot have been superseded by an efficient,
intervening cause that produced the injuries.’’ State v.
Leroy, 232 Conn. 1, 13, 653 A.2d 161 (1995).
   As noted, the jury was presented with various pieces
of evidence that, when placed in context, pointed to
the defendant’s culpability for the victim’s death. That
evidence included statements by the defendant that, as
a nurse, he knew how to get rid of the victim if she
decided to ‘‘mess’’ with him. ‘‘[A] declaration indicating
a present intention to do a particular act in the immedi-
ate future, made in apparent good faith and not for self-
serving purposes, is admissible to prove that the act was
in fact performed.’’ (Emphasis added.) State v. Farnum,
275 Conn. 26, 35, 878 A.2d 1095 (2005). It would have
been reasonable for the jury to credit the defendant’s
statement that, as a nurse, he knew how to get rid of
the victim, as an indication of a then-present intent to
cause her death as evidence that he did, in fact, cause
her death. See id. This, in conjunction with all the other
evidence adduced at trial, would have allowed the jury
to reasonably infer that an action by the defendant was
the actual and proximate cause of the victim’s death.
   For comparison, we turn to our Supreme Court’s
decision in Sivri. In that case, the court found that the
fact that the state presented no evidence of precisely
how the victim died did not undermine the conclusion
that the defendant in fact killed her. More specifically,
our Supreme Court recognized that there was ‘‘no body
or evidence of body parts . . . no evidence of the spe-
cific type of weapon used . . . no evidence of the spe-
cific type of wound inflicted on the victim . . . and
no evidence of prior planning, preparation or motive.’’
(Citations omitted.) State v. Sivri, supra, 231 Conn. 127.
Additionally, in that case, the state’s forensic scientist
was unable to determine what caused the victim’s
death. Id., 123. Nevertheless, the court concluded that
the circumstantial evidence and reasonable inferences
drawn therefrom were sufficient to support the jury’s
finding that the defendant, in fact, caused the victim’s
death. Id., 129–30.
   By contrast, in the present case, despite the fact that
there was no evidence of a murder weapon, there was
evidence, unlike in Sivri, of prior planning, preparation,
and motive, and there were body parts found in close
proximity to the defendant’s residence shortly after the
victim was last seen alive in the company of the defen-
dant. Lastly, unlike in Sivri, there was testimony from
the chief medical examiner that the cause of death was
‘‘homicidal violence.’’
   In sum, it would have been reasonable for the jury
to find that the defendant was a domestic abuser whose
violence against the victim escalated as her desire to
end their relationship became more apparent to him.
That conclusion is supported by the following evidence
presented to the jury: (1) the defendant was a control-
ling boyfriend who always wanted to know the where-
abouts of the victim; (2) he followed and stalked her
several times over the course of their relationship; (3)
the victim wanted to break up with the defendant but
was unsure how; (4) the defendant and the victim got
into an argument one month before she disappeared
and, at that time, the defendant choked the victim and
threw her; (5) the defendant told Wright that, because
he was a nurse, he knew how to get rid of the victim
and, shortly thereafter, he choked her because he was
‘‘upset’’; (6) he was the last person to be seen with the
victim prior to her disappearance; (7) the victim tried
to break up with the defendant on April 20, 2013; (8)
he removed the bathtub, sink, and counter from his
Ansonia residence; (9) he had his car detailed in order
to remove any DNA evidence of the victim; and (10)
the defendant placed some of the victim’s personal
belongings in a garbage bag in his basement in order
to throw them out at a later date and time. From these
facts, the jury reasonably could have concluded that
the defendant murdered the victim at or around 4 p.m.
on April 20, 2013, the day she went missing, and that
the defendant severed the limbs of the victim and placed
a portion of her remains 1.5 miles from his Bridge-
port residence.
  During oral argument before this court, counsel for
the defendant set forth possible alternatives as to why
several of the facts adduced during the state’s case-in-
chief do not lead to the conclusion that the defendant
committed murder. We are reminded, however, of our
scope of review: ‘‘[W]e give deference not to the hypoth-
esis of innocence posed by the defendant, but to the
evidence and the reasonable inferences drawable there-
from that support the jury’s determination of guilt. On
appeal, we do not ask whether there is a reasonable
view of the evidence that would support a reasonable
hypothesis of innocence. We ask, instead, whether there
is a reasonable view of the evidence that supports the
jury’s verdict of guilty.’’ State v. Sivri, supra, 231 Conn.
134. Mindful of our standard of review, which requires
us to view the evidence in the light most favorable to
sustaining the jury’s verdict, we reject the defendant’s
claim and conclude that the evidence was sufficient to
sustain a conviction of murder.
                             II
   Next, the defendant claims that the court erred in
not giving, sua sponte, a special credibility instruction
with regard to a witness who testified under a coopera-
tion agreement. Specifically, the defendant posits that
a special credibility instruction, similar to that which is
given for a jailhouse informant who has been promised
a benefit for his testimony, is warranted in cases in
which a witness does not testify in the first trial but
does so in subsequent trials.8 Despite not raising this
matter before the trial court, the defendant asks this
court to conclude that the court’s failure sua sponte to
provide the instruction amounted to plain error pursu-
ant to Practice Book § 60-5. In response, the state con-
tends that the factual predicate for the defendant’s
claim and proposed rule, namely, that Wright did not
testify in all three trials, was not supported by the record
as it reflects that Wright did, indeed, testify in all three
trials. The state claims, therefore, that because the
linchpin of the defendant’s claim—that Wright only tes-
tified in the third trial—is unsupported, we should sum-
marily reject this claim.
   From our review of the record and at oral argument
before this court, it appears that the defendant, when
confronted with the fact that Wright testified in all three
trials, shifted his argument to urge this court, on the
basis of plain error, to adopt an instructional rule to
apply whenever a witness for the state who is on proba-
tion testifies. The defendant’s claim is based on the
notion that the incentive for a person on probation is
sufficiently similar to one who is still in custody and,
therefore, the special credibility charge given by the
court regarding jailhouse informants should apply
equally to probationers. In response to this claim, the
state argues that the defendant is not entitled to reversal
under the plain error doctrine because there was no
error or manifest injustice resulting from the court’s
failure to give such an instruction as a result of the fact
that the court gave a general instruction on credibility.
We agree with the state.
   We begin by setting forth the relevant legal principles.
Generally, claims not raised in the court below are not
ripe for review by this court; however, ‘‘[t]he plain error
doctrine . . . is an extraordinary remedy used by
appellate courts to rectify errors committed at trial that,
although unpreserved, are of such monumental propor-
tion that they threaten to erode our system of justice and
work a serious and manifest injustice on the aggrieved
party. [T]he plain error doctrine . . . is not . . . a rule
of reviewability. It is a rule of reversibility. That is, it
is a doctrine that this court invokes in order to rectify
a trial court ruling that, although either not properly
preserved or never raised at all in the trial court, none-
theless requires reversal of the trial court’s judgment,
for reasons of policy. . . . In addition, the plain error
doctrine is reserved for truly extraordinary situations
[in which] the existence of the error is so obvious that
it affects the fairness and integrity of and public confi-
dence in the judicial proceedings. . . . Plain error is a
doctrine that should be invoked sparingly. . . .
Implicit in this very demanding standard is the notion
. . . that invocation of the plain error doctrine is
reserved for occasions requiring the reversal of the
judgment under review.’’ (Internal quotation marks
omitted.) State v. Diaz, 302 Conn. 93, 101, 25 A.3d 594
(2011). ‘‘[Previously], [our Supreme Court] described
the two-pronged nature of the plain error doctrine: [An
appellant] cannot prevail under [the plain error doc-
trine] . . . unless he demonstrates that the claimed
error is both so clear and so harmful that a failure to
reverse the judgment would result in manifest injus-
tice.’’ (Emphasis in original; internal quotation marks
omitted.) State v. McClain, 324 Conn. 802, 812, 155 A.3d
209 (2017).
   ‘‘With respect to the first prong, the claimed error
must be patent [or] readily [discernible] on the face of
a factually adequate record, [and] also . . . obvious in
the sense of not debatable. . . . With respect to the
second prong, an appellant must demonstrate that the
failure to grant relief will result in manifest injustice.
. . . [Our] Supreme Court has described that second
prong as a stringent standard that will be met only upon
a showing that, as a result of the obvious impropriety,
the defendant has suffered harm so grievous that funda-
mental fairness requires a new trial.’’ (Citations omitted;
internal quotation marks omitted.) State v. Jackson, 178
Conn. App. 16, 20–21, 173 A.3d 974 (2017), cert. denied,
327 Conn. 998, 176 A.3d 557 (2018).
  The defendant appears to argue that it was plain error
for the court not to give a special credibility instruction
because the defendant and Wright were both, in some
manner, in the care and custody of the Commissioner of
Correction—the defendant in physical custody pending
the outcome of the trial and Wright as a probationer.
The defendant, therefore, in essence, argues that
because both he and Wright were under the control
of the commissioner, the court should have given an
instruction modeled after that given for confidential
informants. Our case law does not support such a con-
clusion.
   ‘‘Generally, a [criminal] defendant is not entitled to
an instruction singling out any of the state’s witnesses
and highlighting his or her possible motive for testifying
falsely. . . . [Our Supreme Court] has held, however,
that a special credibility instruction is required for three
types of witnesses, namely, complaining witnesses,
accomplices and jailhouse informants. . . . Typically,
a jailhouse informant is a prison inmate who has testi-
fied about confessions or inculpatory statements made
to him by a fellow inmate . . . . The rationale for
requiring a special credibility instruction for jailhouse
informants is that an informant who has been promised
a benefit by the state in return for his or her testimony
has a powerful incentive, fueled by self-interest, to
implicate falsely the accused.’’ (Citations omitted; foot-
notes omitted; internal quotation marks omitted.) State
v. Diaz, supra, 302 Conn. 101–102.
   As the state correctly points out, Wright does not fall
within any of the categories of witnesses requiring a
special credibility instruction as provided by our
Supreme Court. Specifically, Wright was not a com-
plaining witness, nor was he an accomplice. Addition-
ally, Wright, as conceded by the defendant, was not
an informant. The defendant, however, argues that an
individual on probation is in a similar situation as that
of an incarcerated witness and, thus, has a powerful
incentive to testify falsely. The defendant asks this court
to craft a rule requiring a special credibility instruction
applicable to probationers akin to the rule for jailhouse
informants. We decline to do so.
   To characterize someone on probation as being in
the same light as an incarcerated individual interprets
too broadly the categories of witnesses identified by
our Supreme Court in Diaz. Additionally, even if we
were to decide that a witness on probation required a
special credibility instruction, ‘‘[our Supreme Court]
. . . has held that the trial court’s failure to give . . .
[such an] instruction . . . does not constitute plain
error when the trial court has instructed the jury on
the credibility of witnesses and the jury is aware of the
witness’ motivation for testifying.’’ State v. Diaz, supra,
302 Conn. 103.
   During Wright’s testimony, in the present case, the
jury learned that he was twice arrested for stealing from
his employer. The jury also learned that Wright was
testifying pursuant to a plea agreement in which he
would not be sent to prison for his crimes so long as
he cooperated with the state in the prosecution of the
defendant. Additionally, the jury heard from Wright that
this was his third time testifying against the defendant.
The court, without objection from the defendant, gave
the jury a general credibility instruction.9 Lastly, the
court, also without objection, gave a credibility instruc-
tion with regard to Wright as an individual with a crimi-
nal record.10 Upon our review of the foregoing, and
as our Supreme Court concluded in Diaz, we do not
conclude that the court’s failure to give a special credi-
bility instruction in the present case ‘‘constitute[d] an
error that was so obvious that it affect[ed] the fairness
and integrity of and public confidence in the judicial
proceedings, or of such monumental proportion that
[it] threaten[ed] to erode our system of justice and work
a serious and manifest injustice on the aggrieved party.’’
(Internal quotation marks omitted.) State v. Diaz, supra,
302 Conn. 104.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The first two trials, in 2015 and 2016, ended in hung juries.
  2
     The defendant also claims that his third trial violated his right to due
process under our state’s constitution and the federal constitution because
the state had twice previously failed to meet its burden of proof. More
specifically, the defendant argues that successive prosecutions ought to be
barred when the state fails to meet its burden because jeopardy attaches
once a jury is sworn in and there is no manifest necessity to declare a
mistrial when a jury cannot reach a unanimous verdict. The defendant’s
position essentially asks this court to determine how many times the state
can be allowed to prosecute the defendant for the same crime, following a
hung jury, before his rights have been violated. It is well established by our
Supreme Court and the United States Supreme Court that a mistrial following
a hung jury does not terminate original jeopardy; thus, a subsequent trial
does not violate the Connecticut or federal constitutional prohibition against
double jeopardy. See Richardson v. United States, 468 U.S. 317, 326, 104
S. Ct. 3081, 82 L. Ed. 2d 242 (1984) (‘‘[A] trial court’s declaration of a mistrial
following a hung jury is not an event that terminates the original jeopardy
to which [the defendant] was subjected. . . . [J]eopardy does not terminate
when the jury is discharged because it is unable to agree.’’); State v. James,
247 Conn. 662, 673–74, 725 A.2d 316 (1999) (‘‘It is axiomatic that a mistrial
required by the manifest necessities of the case does not terminate jeopardy.
. . . The jury’s inability to reach a unanimous verdict on a count may compel
the trial court to declare a mistrial . . . .’’ (Citations omitted.)). In the
present case, the defendant was charged three times with murder. At the
completion of each of the first two trials, the jury was unable to give a
unanimous verdict, prompting the court to declare a mistrial. We decline
to fashion a rule that identifies the specific number of times a defendant
can be charged, following the failure of the jury to reach a unanimous
verdict, before successive prosecutions would become unconstitutional.
Therefore, in accordance with federal and Connecticut jurisprudence, we
conclude that, in the present case, the state’s third attempt to prosecute the
defendant was not a violation of the federal or the Connecticut constitutions.
Accordingly, this claim fails.
   3
     Because the victim’s sister and the sister’s husband, Dumar Landell, both
share the same last name, both will be referred to by their first name
throughout this opinion.
   4
     ‘‘Facebook is a social networking website that allows private individuals
to upload photographs and enter personal information and commentary on
a password protected profile.’’ (Internal quotation marks omitted.) State v.
Kukucka, 181 Conn. App. 329, 334 n.3, 186 A.3d 1171, cert. denied, 329 Conn.
905, 184 A.3d 1216 (2018).
   5
     There was evidence that the defendant, as a licensed practical nurse,
had taken courses in anatomy and biology as part of his training. Although
this educational information does not bear directly on his knowledge of
how to sever body parts, it is some indication that his knowledge of human
anatomy was enhanced by his specialized education.
   6
     We note with concern that, in its brief, the state made the following
assertion: ‘‘[n]o blood or DNA was found in either location despite the fact
that, at least with respect to the Bridgeport residence, the victim had been
a regular visitor.’’ This assertion is misleading based upon our careful review
of the trial transcript. The detective and the crime scene technician who
processed the scene testified that they searched for evidence of blood and
found none. They did not testify that they searched for or tested other
biological samples and no lab reports were admitted into evidence that
suggested any items in the residence were tested for the presence of
human DNA.
   7
     The defendant moved for a judgment of acquittal at the close of the
state’s evidence, arguing that no reasonable juror could convict him with
the evidence presented. The court, however, denied the motion from the
bench. The defendant did not renew his motion at the close of all the
evidence.
   8
     Jevene Wright, the cooperating witness at issue in the defendant’s claim,
pleaded guilty to larceny in the first degree for theft of $1.4 million from his
employer and $76,000 from another employer. Wright agreed to a suspended
sentence and probation in exchange for his truthful testimony against the
defendant.
   9
     The court’s general credibility instruction provided: ‘‘I want to discuss
the subject of credibility by which I mean the believability of testimony.
You have observed the witnesses. The credibility, the believability of the
witnesses and the weight to be given to their testimony are matters entirely
within your hands. It is for you alone to determine their credibility. Whether
or not you find a fact proven is not to be determined by the number of
witnesses testifying for or against it. It is the quality not the quantity of the
testimony which should be controlling, nor is it necessarily so that because
a witness testifies to a fact and no one contradicts it you are bound to
accept that fact as true. The credibility of the witness and the truth of the
fact is for you to determine.
   ‘‘In weighing testimony of the witnesses, you should consider the probabil-
ity or improbability of their testimony. You should consider their appearance,
conduct and demeanor while testifying in court and any interest, bias, preju-
dice or sympathy which a witness may apparently have for or against the
state or the accused or in the outcome of the trial. With each witness you
should consider his or her ability to observe facts correctly, recall them
and relay them to you truly and accurately. You should consider whether
and to what extent witnesses needed their memories refreshed while testi-
fying. You should, in short, size up the witnesses and make your own
judgment as to their credibility and decide what portion, all, some or none
of any particular witness’ testimony you will believe based on these princi-
ples. . . . In short, you should bring to bear upon the testimony of the
witnesses the same considerations and use the same sound judgment you
apply to questions of truth and veracity as they present themselves to you
in everyday life.
   ‘‘You are entitled to accept any testimony which you believe to be true
and to reject either wholly or in part the testimony of any witness you
believe has testified untruthfully or erroneously. The credit that you will
give to the testimony offered is, as I have told you, something which you
alone must determine. Where a witness testifies inaccurately and you either
do or do not think that the inaccuracy was consciously dishonest, you should
keep that in mind and scrutinize the whole testimony of that witness. The
significance you attach to it may vary more or less with a particular fact
as to which the inaccuracy existed or with the surrounding circumstances.
You should bear in mind that people sometimes forget things. On the other
hand, if a witness has intentionally testified falsely you may disregard the
witness’ entire testimony but you are not required to do so. It is up to you
to accept or reject all or any part of any witness’ testimony.’’
   10
      The credibility instruction given with regard to Wright as a witness with
a criminal record provided: ‘‘The evidence that one of the state witnesses,
Jevene Wright, was previously convicted twice of a crime of larceny in the
first degree, that [Wright] has admitted to stealing and lying is only admissible
on the question of the credibility of a witness, that is the weight that you will
give the witness’ testimony. The witness’ criminal record and or admission
of acts of stealing and lying bears only on the witness’ credibility. It is your
duty to determine whether this witness is to be believed wholly or partly
or not at all. You may consider the witness’ prior convictions and acts of
stealing and lying and weigh the credibility of this witness and give such
weight to those facts that you decide is fair and reasonable in determining
the credibility of this witness.’’